PER CURIAM.
The claimant is not involved in this proceeding. The deputy commissioner, in a compensation order, found that the employer was liable for only 20 weeks of permanent partial compensation for claimant’s loss of a finger in an accident. He also found that the Special Disability Fund was liable for 175 weeks compensation less certain credits by reason of the fact that the claimant had a previous impairment. The deputy commissioner further ordered the employer and carrier to pay the entire amount awarded as attorney’s fees to claimant’s attorney. It is this last portion of the deputy commissioner’s order which was appealed to the full commission. The full commission affirmed the deputy commissioner’s refusal to allot a proportionate share of the attorney’s fee against the Special Disability Fund. The employer and carrier sought review of the ruling of the full commission by petition for writ of certiorari.
At the hearing upon the petition, attorneys for the respondents, Florida Industrial Commission and Florida Industrial Commission, acting as Special Disability Fund, stated that the respondents have reexamined their previous position and have receded therefrom. Further, it was stated that the respondents do not now oppose petitioners’ position before this court and are agreeable to the issuance of the writ.
We have, therefore, examined the record, and it appearing to us that petitioners’ position is well taken, the petition for certiorari is granted and the order of the full commission is quashed for the entry of an order in conformance with this opinion.
Certiorari granted.
CARROLL, CHAS., C. J.,' and HORTON and PEARSON, JJ., concur.